United States Court of Appeals
                   FOR THE EIGHTH CIRCUIT



                        No. 96-4221


Betty Vesaas,                  *
                               *
              Appellant,       *
                               * Appeal      from   the   United
States
    v.                     * District Court for the
                           * District of Minnesota
Hartford Accident and Indemnity
                           *
Company, a foreign corporation,      *    [UNPUBLISHED]
                           *
              Appellee.    *



                 Submitted:    June 11, 1997

                           Filed:    September 11, 1997


Before MURPHY,     HEANEY, and JOHN R. GIBSON, Circuit
Judges.


PER CURIAM.

    Betty Vesaas appeals the district court’s entry of
summary judgment in favor of Hartford Life and Accident
Insurance Company (“Hartford”). We affirm.
    Vesaas worked for Beverly Enterprises, Inc. as an
activity coordinator. While employed, Vesaas was covered
by a group disability policy from Hartford that provides
benefits to employees who suffer from a total disability.1
On February 16, 1993, Vesaas sustained injuries when she
fell down five stairs at work.     She continued to work
until April 9, 1993, when her physician, Dr. Gerald
Pitzl, recommended that she take a thirty-day leave of
absence.   Dr. Pitzl also referred Vesaas to Dr. James
Gramprie, a neurologist, for further examination.

     In June 1993, Vesaas filed a claim for long-term
disability benefits with Hartford.      In the Attending
Physician’s Statement of Disability required to make a
claim, Dr. Pitzl indicated that Vesaas suffered from
headaches and neck strain, and that she had experienced
“degenerative changes of [her] lower cervical spine.”
(J.A. at 31.)     He also recorded that Vesaas had an
apparent conflict with an administrator at work. (J.A. at
32.)   Dr. Pitzl did not indicate whether Vesaas’ was
totally disabled or to what extent she could perform her
job. Id.

    In a letter dated September 17, 1993, Hartford denied
Vesaas’ claim.    Hartford noted that Vesaas’ “medical
records do not support a condition sufficiently severe to
render total disability” and cited the conflict at work
noted by Dr. Pitzl as a possible explanation for her
absence.   (J.A. at 37.)     Hartford invited Vesaas to
supply additional information if she wanted Hartford to
review her claim.     In October 1993, Vesaas appealed
Hartford’s denial of her claim.        She submitted an


   The policy defines a total disability as an “accidental bodily injury, sickness, or
pregnancy” that “prevent[s] . . . [an employee] from doing all the material and
substantial duties of [her] occupation.” (J.A. at 5, 8.)
                                          2
evaluation conducted by Dr. Gramprie that recommended
Vesaas work no more than four hours per day.      Vesaas
claims she attempted to work four-hour days for Beverly
Enterprises but was unable to do so because of pain.

    In conducting its reevaluation of Vesaas’ claim,
Hartford requested additional information from Vesaas’
doctors.   In his response, Dr. Pitzl stated that he
believed the




                           3
primary reason for Vesaas’ leave of absence to be “her
neck symptoms and not [] the personality conflict she was
involved in.” (J.A. at 47.) In response to a letter
from Hartford’s physician consultant, however, Dr. Pitzl
wrote that Vesaas’ disability       “stems more from a
personality conflict with her supervisor at work” that
might have caused her headaches.     (J.A. at 53.)    Dr.
Pitzl left the question of the cause of her neck symptoms
to a neurologist, although Hartford did not subsequently
seek a neurologist’s opinion on the matter.

    On May 17, 1994, Hartford again denied Vesaas’ claim.
Hartford    determined that Vesaas’ condition did not
prevent her from performing all the duties of her
occupation as     required by the policy’s terms.      In
August, Dr. Pitzl sent Hartford a letter stating that
although he originally perceived that Vesaas’ difficulty
at work stemmed from the personality conflict, it was his
opinion that Vesaas’ disability resulted from her neck
symptoms arising from her fall. (J.A. at 57.) Despite
Dr. Pitzl’s letter, Hartford again denied Vesaas benefits
based on Dr. Pitzl’s contradictory statements and the
lack of medical documentation to support his subsequent
clarification.

    Vesaas filed a breach of contract claim in state
court, which Hartford removed to federal district court.
Vesaas claims that Hartford wrongfully denied her
disability benefits in violation of ERISA. Both parties
moved for summary judgment. The district court denied
Vesaas’ motion and granted Hartford’s motion. The court
determined that Hartford’s determination is subject to an
abuse of discretion standard of review. The court then

                            4
held that Dr. Pitzl’s contradictory statements and the
lack of evidence showing Vesaas met the insurance
policy’s definition of a total disability supported
Hartford’s decision to deny Vesaas’ claim.
    We affirm the district court’s judgment for the
reasons set forth in its thorough and well-reasoned
memorandum opinion. Our court has noted that the abuse
of discretion standard applied where a policy contained
a clause providing that “all proof must be satisfactory
[to the insurance company].”    Bounds v. Bell Atlantic
Enter.




                           5
Flexible Long-Term Disab. Plan, 32 F.3d 337, 339 (8th
Cir. 1994) (quoting Donato v. Metropolitan Life Ins. Co.,
19 F.3d 375, 378-80 (7th Cir. 1994)). Here, the policy
provides that “[t]he Hartford reserves the right to
determine if proof of loss is satisfactory.” (J.A. at
16.)   Further, the evidence Vesaas presented with her
claim was not so compelling that a reasonable person
could only find she suffered a total disability.      The
administrator of the policy could properly weigh and
reject Vesaas’ claim based on Dr. Pitzl’s contradictory
statements and the lack of additional medical evidence of
a total disability. Moreover, Dr. Gramprie’s evaluations
indicate that Vesaas could work four hours a day,
contradicting her claim that she is unable to perform all
the duties of her occupation.       The record does not
indicate that Hartford was aware of Vesaas’ failed
attempt to work the four-hour days prescribed by her
neurologist.

    Based on our careful consideration of the record on
appeal and the relevant authorities, an extended
discussion of Vesaas’ claims would serve no useful
purpose. Accordingly, we summarily affirm the district
court’s judgment. See 8th Cir. R. 47B.


    A true copy.

        Attest.

             CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            6